Citation Nr: 0009604	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-12 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel






INTRODUCTION

The veteran had active service from October 1968 to August 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which denied the 
benefit sought on appeal.


REMAND

The veteran contends that the evaluation assigned for his 
service-connected bilateral hearing loss should be increased 
to reflect more adequately the severity of his 
symptomatology.  The veteran was a machine gunner in the 
infantry and noted to have hearing loss during his period of 
active service.  The veteran asserts that his hearing loss 
has worsened since he was required to begin wearing bilateral 
hearing aids in 1995.  The Board acknowledges the veteran's 
contentions; however, the preliminary question before the 
Board is whether the veteran has submitted a well-grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and if so, whether the VA has properly assisted him in 
the development of his claim.  

The mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, as the veteran has asserted that his 
hearing loss has worsened, the Board finds that the veteran 
has presented a claim that is well grounded.  However, a 
review of the claims file shows that additional development 
is required prior to further Board review.  

Historically, by rating decision dated April 1990, the RO 
granted the veteran service connection and assigned him a 
noncompensable evaluation for bilateral hearing loss.  That 
noncompensable evaluation has remained in effect since the 
decision 

was issued.  In July 1997, the veteran filed a claim for an 
increased (compensable) evaluation.

A September 1995 VA audiometry revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
10
40
55
LEFT
15
15
15
40
55

The veteran had speech recognition of 96 percent in the right 
ear and 100 percent in the left ear.  Average pure tone 
decibel losses of the right and left ear were not calculated.  
The veteran was diagnosed with moderate to severe high 
frequency sensorineural hearing loss and fitted with hearing 
aids.  

The veteran was afforded a VA examination in December 1997.  
At that time, he reported that his hearing had worsened since 
1993 and that he also experiences constant bilateral tinnitus 
and some transient balance problems.  An audiometry revealed 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
50
65
LEFT
15
20
20
45
55

The veteran had average pure tone decibel loss of 40 in the 
right ear and 35 in the left ear.  He had speech recognition 
of 96 percent in both the right and left ear.  The VA 
examiner diagnosed the veteran with bilateral high frequency 
sensorineural hearing loss, with bilateral constant tinnitus, 
due in part to noise exposure and acoustic trauma.  In the VA 
examination report, the VA examiner indicates that the 

audiometry reveals bilateral hearing loss of sensorineural 
type, greater in the higher frequencies.  The veteran's 
speech discrimination is described as normal.  However, the 
examiner also states, "[w]e compare this test with one done 
on 20 August 1997 showing the thresholds somewhat worse, and 
showing very poor speech discrimination.  The cause of this 
discrepancy is not presently clear."  The record reveals 
that the results of an August 20, 1997 audiometry have not 
been obtained and associated with the veteran's claims file.  
The examiner indicates that the August 1997 results reflect 
worsening pure tone thresholds and that there is an 
unexplained discrepancy between the results of the August 
1997 audiometry and the results of the December 1997 
audiometry.  In this regard, the Board concludes that the 
August 1997 audiometry results may be helpful in determining 
whether the veteran is entitled to an increased (compensable) 
disability evaluation for bilateral hearing loss.  As such, 
this matter should be remanded in order for the August 1997 
audiometer results to be associated with the veteran's claims 
file. 

The Board also concludes that while this matter is in remand 
status, the veteran should be afforded another VA 
audiological examination in order to clarify the veteran's 
current level of disability and to address any discrepancies 
that may exist between the results of the audiometry 
examinations of record.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file any records relating 
to the veteran's treatment for bilateral 
hearing loss.  All outstanding treatment 
records, which have not been previously 
obtained, should be associated with the 
claims file, and in particular, the 
August 20, 1997 audiometry results 
referenced in the December 1997 VA 
examination report should be obtained and 
associated with the claims file. 


2.  The RO should afford the veteran a 
comprehensive VA audiological evaluation, 
including audiometry testing in order to 
ascertain the severity of his service- 
connected bilateral hearing loss.  The 
claims file and a copy of this remand 
should be made available to the examiner 
prior to the examination.  All necessary 
tests should be conducted at this time, 
and the examiner should review the 
results of any testing prior to the 
completion of the examination report.  
The examiner should review the results of 
the August 20, 1997 audiometry as well as 
those of the December 17, 1997 audiometry 
and provide an interpretation of such 
results in the nomenclature of the VA 
Schedule for Rating Disabilities, i.e., 
the average pure tone threshold and 
percent of discrimination for each ear.  
After conducting the examination, and 
reviewing the claims folder, the examiner 
should, to the extent necessary, 
reconcile the most recent findings with 
the other reports on file.

3.  Following completion of the 
foregoing, the RO must review the 
examination report to ensure that it is 
in compliance with this remand.  If not, 
it should be returned for corrective 
action.  38 C.F.R. § 4.2 (1999).

4.  Once the foregoing has been 
accomplished, the RO should readjudicate 
the issue of an increased (compensable) 
disability evaluation for the veteran's 
service- connected bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
provided the opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
information, and no inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




